DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 20, 2020 has been entered.
 
Priority
Acknowledgement is made to applicants claim to priority to international application PCT/US2016/023798 filed March 23, 2016; to provisional applications 62/134,506 filed March 17, 2015; 62/163,601 filed May 19, 2015; 62/184,787 filed June 25, 2015; 62/239,146 filed October 8, 2015; 62/246,328 filed October 26, 2015; 62/246,339 filed October 26, 2015; 62/246,477 filed October 26, 2015; 62/246,489 filed October 26, 2015; and U.S. Application No. 14/930,284 filed November 2, 2015 now Patent No. 9,492,086. 

Status of Claims
This Office Action is responsive to the amendment filed on October 30, 2020. As directed by the amendment: claims 1, 10, and 13 have been amended. Thus, claims 1-20 are presently pending in this application. 
Claims 1, 4-5, 8, 13-15, and 18-20 were previously rejected under 35 U.S.C. 102(a)(2) as being anticipated by Witt et al (U.S. Pub. No. 2011/0259331). Claims 2-3 were previously rejected under 35  rejected under 35 U.S.C. 103 as being unpatentable over Witt et al (U.S. Pub. No. 2011/0259331) in view of Cragg et al. (U.S. Pub. No. 2014/0246025). Claims 16-17 were previously rejected under 35 U.S.C. 103 further in view of Cragg et al. (U.S. Pub. No. 2014/0246025). Applicant amendments necessitated new grounds of rejection, shown below. 

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 recites “wherein the expiration valve comprises a membrane and a valve seat.”, ln 1-2 should read --wherein the expiration valve comprises the membrane and a valve seat.--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 19 recite the limitation "the sleep detector" in ln 1.  There is insufficient antecedent basis for this limitation in these claims. Claims 18 and 19 depend upon claim 15, the limitation 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 18-19 further limit the “sleep detector” limitation. However, Claims 18 and 19 depend upon claim 15 and the limitation “sleep detector” has not previously been introduced in any of the claims claims 18 and 19 depend upon.  The limitation “sleep detector” is initially introduced in claim 16. Therefore, Claims 18 and 19 fail to further limit the subject matter of the claim upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hallett et al. (U.S. Pub. No. 2013/0186394; hereinafter: “Hallett”) in view of Cragg et al. (U.S. Pub. No. 2014/0246025; hereinafter: “Cragg”).
Regarding Claim 1, Hallett discloses a respiratory apparatus comprising a mask (12 and “respiratory valve apparatus” 10/282; Fig. 1-3, 21-24) for treating a patient suffering from obstructive sleep apnea (¶ 0002), the mask adapted to be connected to an air flow generator (14; Fig. 1) and constructed to cover at least the nostrils of the patient (Fig. 1), the mask comprising: a cavity (A, Fig. A annotated below) in fluid connection with the nostrils of the patient [Fig. 1; Examiner notes: Hallett discloses the interior of mask (12; Fig. 1) and the interior of the  “respiratory valve apparatus” 10/282 in fluid with the nostrils of the patient]; an inlet pressure port (290; Fig. 21, 23-24) constructed to be attached to the air flow generator (¶ 0088); the inlet pressure port fluidly connected to the cavity via an inlet pressure one-way valve (302; Fig. 21-24) that is constructed to allow air flow from the air flow generator to the cavity with little resistance and blocking air flow from the cavity to the air flow generator (¶¶ 0091-0093, 0096, 0099); the inlet pressure port fluidly connected to an expiration valve (328; Fig. 21, 23-24; ¶¶ 0093-0094, 0110), wherein the expiration valve comprises a membrane (284; Fig. 21) with a first surface (A, Fig. B annotated below) and a second surface (B, Fig. B annotated below) opposite to the first surface, the first surface is exposed to the inlet pressure port (¶¶ 0091-0100; Fig. 23-24; Examiner notes: Hallett discloses that air flow from the air flow generator travels from the inlet pressure is constructed to restrict air flow from the cavity to the outside of the mask, wherein the restriction is dependent on the pressure exerted against the first surface of the membrane from the 

    PNG
    media_image1.png
    395
    357
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 3 of Hallett.


    PNG
    media_image2.png
    318
    522
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 24 of Hallett.
Hallett discloses the respiratory apparatus the mask comprising an inspiration one-way valve fluidly connected to the cavity and to the outside of the mask, the inspiration valve is constructed to allow air flow from the outside of the mask into the cavity with little resistance and blocking air flow from the cavity to the outside of the mask.
Cragg teaches a sleep apnea device comprising a mask (22; Fig. 3A, 4A, 4B, 4D; ¶ 0160) comprising an inlet pressure port (32; Fig. 3A, 4A, 4B, 4D) constructed to be attached to an air flow generator (25, 154; Fig. 3A, 3C;  ¶¶ 0156, 0159); the inlet pressure port fluidly connected to the cavity via an inlet pressure one-way valve (36; Fig. 3A, 4A, 4B, 4D), an expiration valve (28; Fig. 3A, 4A, 4B, 4D), and an inspiration one-way valve  (30; Fig. 4A, 4B, 4D ) fluidly connected to a cavity (interior of the mask; Fig. 4A) and to the outside of the mask (¶¶ 0152, 0155, 0160, 0164-0165, 0168-0169, 0171), the inspiration valve is constructed to allow air flow from the outside of the mask into the cavity with little resistance and blocking air flow from the cavity to  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the mask of the respiratory apparatus of Hallett to further include the inspiration one-way valve fluidly connected to the cavity and to the outside of the mask, the inspiration valve is constructed to allow air flow from the outside of the mask into the cavity with little resistance and blocking air flow from the cavity to the outside of the mask as taught by Cragg for the purpose of allowing a user to inhale room air as well as pressurized air (See Cragg: ¶ 0169).
Regarding Claim 4, the modified device of Hallett discloses the respiratory apparatus wherein the inspiration one way valve comprises two valves (A, Fig. C annotated below; See Cragg: ¶ 0164).

    PNG
    media_image3.png
    163
    232
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 4D of Cragg.
Regarding Claim 5, the modified device of Hallett discloses the respiratory apparatus further comprising an ambient pressure port (A, Fig. D annotated below), wherein the inspiration one-way valve and the expiration valve are fluidly connected to the ambient port (See Cragg: Fig. 4A, 5A, 5B; ¶¶ 0164-0171).

    PNG
    media_image4.png
    340
    288
    media_image4.png
    Greyscale

Figure D, Adapted from Figure 4A of Cragg.
Regarding Claim 6, the modified device of Hallett discloses the respiratory apparatus wherein the inlet pressure one way valve comprises a membrane (See Hallett: 312; Fig. 21; ¶¶ 0091, 0096) and a valve seat (See Hallett: 314; Fig. 21; ¶ 0091).
Regarding Claim 7, the modified device of Hallett discloses the respiratory apparatus wherein the inspiration one-way valve comprises a membrane (A, Fig. C annotated above; See Cragg: ¶ 0164) and a valve seat (B, Fig. D annotated above).
Regarding Claim 8, the modified device of Hallett discloses the respiratory apparatus wherein the expiration valve comprises a membrane (See Hallett: 284; Fig. 21) and a valve seat (See Hallett: 360, C, Fig. A annotated above).
Regarding Claim 9, the modified device of Hallett discloses the respiratory apparatus wherein the shape of the membrane dependent on the pressure of air in the inlet pressure port (See Cragg: ¶¶ 0152, 0155, 0160, 0164-0165, 0168-0169, 0171; Examiner notes: The pressure of the air in the inlet pressure port pressurizes the cavity and the membrane of the inspiration one-

Regarding Claim 10, Hallett discloses a respiratory apparatus comprising a mask (12 and “respiratory valve apparatus” 10/282; Fig. 1-3, 21-24) for treating a patient suffering from obstructive sleep apnea (¶ 0002), the mask adapted to be connected to an air flow generator (14; Fig. 1) and constructed to cover at least the nostrils of the patient (Fig. 1), the mask comprising: a cavity (A, Fig. A annotated above) in fluid connection with the nostrils of the patient [Fig. 1; Examiner notes: Hallett discloses the interior of mask (12; Fig. 1) and the interior of the  “respiratory valve apparatus” 10/282 in fluid with the nostrils of the patient]; an inlet pressure port (290; Fig. 21, 23-24) constructed to be attached to the air flow generator (¶ 0088); the inlet pressure port fluidly connected to the cavity via an inlet pressure one-way valve (302; Fig. 21-24); the inlet pressure port fluidly connected to an expiration valve (328; Fig. 21, 23-24; ¶¶ 0093-0094, 0110), wherein the expiration valve comprises a membrane (284; Fig. 21) with a first surface (A, Fig. B annotated above) and a second surface (B, Fig. B annotated above) opposite to the first surface, the first surface is exposed to the inlet pressure port (¶¶ 0091-0100; Fig. 23-24; Examiner notes: Hallett discloses that air flow from the air flow generator travels from the inlet pressure port to the first surface of the membrane, thus the first surface is exposed to the inlet pressure port) and the second surface exposed the expiration valve is constructed to restrict air flow from the cavity to the outside of the mask (¶¶ 0090, 0092-0095, 0110); the mask having at least an inspiration mode, a rest/apnea mode and an expiration mode; the inspiration mode occurs when the patient inspires air, during which the inlet pressure one-way valve are open (¶ 0088, 0091-0100); the rest mode occurs when the patient is neither inspiring air nor expiring air, during which the inlet pressure one-way-valve is open, and the expiration valve 
Hallett does not specifically discloses the respiratory apparatus comprising an inspiration one-way valve fluidly connected to the cavity and to the outside of the mask; and wherein the inspiration mode occurs when the patient inspires air, during which the inspiration one-way valve and the inlet pressure one-way valve are open; the rest/apnea mode occurs when the patient is neither inspiring air nor expiring air, during which the inlet pressure one-way-valve is open, and the expiration valve and inspiration one-way valve are closed; and the expiration mode occurs when the patient expires air, during which the expiration valve restricts air flow from the cavity to the outside of the mask, and the inlet pressure one-way valve and the inspiration one-way valve are closed.
Cragg teaches a sleep apnea device comprising a mask (22; Fig. 3A, 4A, 4B, 4D; ¶ 0160) comprising an inlet pressure port (32; Fig. 3A, 4A, 4B, 4D) constructed to be attached to an air flow generator (25, 154; Fig. 3A, 3C;  ¶¶ 0156, 0159); the inlet pressure port fluidly connected to the cavity via an inlet pressure one-way valve (36; Fig. 3A, 4A, 4B, 4D), an expiration valve (28; Fig. 3A, 4A, 4B, 4D), and an inspiration one-way valve  (30; Fig. 4A, 4B, 4D ) fluidly connected to a cavity (interior of the mask; Fig. 4A) and to the outside of the mask (¶¶ 0152, 0155, 0160, 0164-0165, 0168-0169, 0171), the inspiration valve is constructed to allow air flow from the outside of the mask into the cavity with little resistance and blocking air flow from the cavity to the outside of the mask (¶¶ 0152, 0155, 0160, 0164-0165, 0168-0169, 0171); the mask having at least an inspiration mode, a rest/apnea mode and an expiration mode; the inspiration mode occurs when the patient inspires air, during which the inspiration one-way valve and the inlet pressure one-way valve are open [Fig. 4A-4D; ¶¶ 0155, 0160-0162; Examiner notes: Cragg discloses the  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the mask of the respiratory apparatus of Hallett to further include the inlet pressure one-way valve, the expiration valve, and the inspiration one-way 
Regarding Claim 11, the modified device of Hallett discloses the respiratory apparatus wherein the mask comprises a disconnected mode when the air flow generator is not providing airflow to the mask: during which when a patient inspires the inspiration one-way valve and the expiration valve are open; and during which when a patient expires the inspiration one-way valve is closed and the expiration valve is open [See Hallett: ¶¶ 0092-0100; Examiner notes: Hallett discloses the membrane of the expiration valve as being held closed by the pressure generated by the air flow generator, thus when the air flow generator is not providing airflow to the mask the expiration valve will not seal and will be open. Further, Cragg discloses because of the directionality of the inspiration one-way valve, the inspiration one-way valve is open during inhalation and closed during exhalation regardless of the airflow from the air flow generator (See Cragg: ¶¶ 0152, 0160-0161; Fig. 4A-4D).] .
Regarding Claim 12, the modified device of Hallett discloses the respiratory apparatus wherein the mask comprises a disconnected mode when the air flow generator is not providing airflow to the mask: during which when a patient inspires the inspiration one-way valve is open; and during which when a patient expires the inspiration one-way valve is closed and the expiration valve is open [See Hallett: ¶¶ 0092-0100; Examiner notes: Hallett discloses the .

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hallett in view of Cragg as applied to claim 1 above, and further in view of Oren (U.S. Patent No. 5,649,533).
Regarding Claim 2, the modified device of Hallett discloses the respiratory apparatus of claim 1, shown above. 
The modified device of Hallett does not specifically disclose the respiratory system comprising a valve cartridge that comprises the inlet pressure one way valve, the expiration valve and the inspiration one way valve. 
Oren teaches a respiration device comprising a valve cartridge that comprises the inlet pressure one way valve, the expiration valve and the inspiration one way valve [valve controlled air chamber housing 16 includes a plurality of one-way valves 34, 34’ comprising breathing opening (inlet), exhalation valve and inhalation valve; Fig. 2a; col 1, ln 48-61; col 2, ln 18-23; col 2, ln 50-65] for the purpose of enclosing the valves in a housing or cartridge thereby providing an apnea device which is self-contained (col 1, ln 43-45). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Hallett to include the valve cartridge that comprises the inlet pressure one way valve, the expiration valve and the inspiration one way valve as taught by Oren for the purpose of enclosing the valves in a housing or cartridge thereby providing an apnea device which is self-contained (See Oren: col 1, ln 43-45).
Regarding Claim 3, the modified device of Hallett discloses the respiratory system of claim 2 wherein the cartridge is removable (Examiner notes: Oren discloses housing 116 is attachable to (thus, removable from) nose mask 110; Fig. 3a; col 3, ln 20-27).

Claim 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hallett (U.S. Pub. No. 2013/0186394) in view of Cragg (U.S. Pub. No. 2014/0246025) in view of Witt et al. (U.S. Pub. No. 2011/0259331; hereinafter: “Witt”).
Regarding Claim 13, Hallett discloses a respiratory system comprising for treating a patient suffering from obstructive sleep apnea (¶ 0002), the system comprising: an air flow generator (14; Fig. 1); a tube (16; Fig. 1) connected to the air flow generator (¶ 0064; Fig. 1); a mask (12 and “respiratory valve apparatus” 10/282; Fig. 1-3, 21-24) constructed to cover at least the nostrils of the patient (Fig. 1), the mask comprising: a cavity (A, Fig. A annotated above) in fluid connection with the nostrils of the patient [Fig. 1; Examiner notes: Hallett discloses the interior of mask (12; Fig. 1) and the interior of the  “respiratory valve apparatus” 10/282 in fluid with the nostrils of the patient]; an inlet pressure port (290; Fig. 21, 23-24) constructed to be attached to the air flow generator via the tube (Fig. 1; ¶¶ 0064, 0088); the inlet pressure port fluidly connected to the cavity via an inlet pressure one-way valve (302; Fig. 21-24) that is constructed to allow air flow from the air flow generator to the cavity with little resistance and blocking air flow from the cavity to the air flow generator (¶¶ 0091-0093, 0096, 0099); the inlet pressure port fluidly connected to an expiration valve (328; Fig. 21, 23-24; ¶¶ 0093-0094, 0110), wherein the expiration valve comprises a membrane (284; Fig. 21) with a first surface (A, Fig. B annotated above) and a second surface (B, Fig. B annotated above) opposite to the first surface, the first surface is exposed to the inlet pressure port (¶¶ 0091-0100; Fig. 23-24; Examiner notes: Hallett discloses that air flow from the air flow generator travels from the inlet pressure port to the first surface of the membrane, thus the first surface is exposed to the inlet pressure port) and the second surface exposed 
Hallett discloses the respiratory apparatus the mask comprising a controller that adjusts an air flow pressure and volume to be generated; and an inspiration one-way valve fluidly connected to the cavity and to the outside of the mask, the inspiration valve is constructed to allow air flow from the outside of the mask into the cavity with little resistance and blocking air flow from the cavity to the outside of the mask.
Witt teaches a respiration system for treating a patient suffering from obstructive sleep apnea (40; Fig. 5-6; ¶¶ 0058, 0076), the system comprising: an air flow generator (42; Fig. 5-6; ¶ 0065), which further comprises a controller (49, 50; Fig. 5-6) that adjusts an air flow pressure and volume to be generated (Fig. 5-6; ¶¶ 0076, 0078-0082) for the purpose of controlling the flow rate of the pressurized flow of breathable gas to maintain airway stability (0081-0082). 
Cragg teaches a sleep apnea device comprising a mask (22; Fig. 3A, 4A, 4B, 4D; ¶ 0160) comprising an inlet pressure port (32; Fig. 3A, 4A, 4B, 4D) constructed to be attached to an air flow generator (25, 154; Fig. 3A, 3C;  ¶¶ 0156, 0159); the inlet pressure port fluidly connected to the cavity via an inlet pressure one-way valve (36; Fig. 3A, 4A, 4B, 4D), an expiration valve (28; Fig. 3A, 4A, 4B, 4D), and an inspiration one-way valve  (30; Fig. 4A, 4B, 4D ) fluidly connected to a cavity (interior of the mask; Fig. 4A) and to the outside of the mask (¶¶ 0152, 0155, 0160, 0164-0165, 0168-0169, 0171), the inspiration valve is constructed to allow air flow from the outside of the mask into the cavity with little resistance and blocking air flow from the cavity to the outside of the mask (¶¶ 0152, 0155, 0160, 0164-0165, 0168-0169, 0171) for the purpose of allowing a user to inhale room air as well as pressurized air (¶ 0169). 

Regarding Claim 14, the modified device of Hallett discloses the respiratory system wherein the controller comprises a delay circuit that delays the generation of air flow from the air flow generator for a predetermine amount of time (See Witt: ¶¶ 0081-0082; Examiner notes: Witt discloses if the stability module 54 determines the airway is open, the flow of gas from circuit 44 is reduced or stopped for that time, thus delaying the generation of air flow; Fig. 5-6; ¶¶ 0081-0082).
Regarding Claim 15, the modified device of Hallett discloses the respiratory system wherein a predetermined maximum pressure is set and the air flow generator gradually increases the pressure of air generated until the maximum pressure is reached [See Witt: ¶¶ 0071, 0073; Examiner notes: Witt discloses the flow rate from generator 42 through circuit 44 is incremented over time from an initial level to a level that provides effective therapy (i.e. maximum predetermined pressure).].
Regarding Claim 16, the modified device of Hallett discloses the respiratory system of claim 13. 
The modified device of Hallett does not specifically disclose the respiratory system further comprising a sleep detector that signals the controller that the patient is asleep, thus activating the generation of air flow from the air flow generator.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Hallett to further include the sleep detector that signals the controller that the patient is asleep, thus activating the generation of air flow from the air flow generator as taught by Cragg for the purpose of being able to customize the air delivery based on the patient’s sleep state (See Cragg: ¶ 0411). 
Regarding Claim 17, the modified device of Hallett discloses the respiratory system wherein a predetermined maximum pressure is set and the air flow generator gradually increases the pressure of air generated until the maximum pressure is reached (Examiner notes: Witt discloses the flow rate from the generator (See Witt: 42; Fig. 5-6) through circuit (See Witt: 44; Fig. 5-6) is incremented over time from an initial level to a level that provides effective therapy (i.e. maximum predetermined pressure); See Witt: ¶¶ 0071, 0073).
Regarding Claim 18, the modified device of Hallett discloses the respiratory system of claim 16. 
The modified device of Hallett does not specifically disclose the respiratory system wherein the sleep detector is worn by the patient and is adapted to take biometric readings of the patient.
Witt teaches the respiration system comprising a sleep detector is worn by the patient (sensors 48 are worn on body 10; Fig. 5-6; ¶ 0077) and is adapted to take biometric readings of the patient [See Witt: Fig. 1, 5-6; ¶ 0077; Examiner notes: Witt discloses sensors 48 monitor gas 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the sleep detector of the modified device of Hallett to include the sleep detector being worn by the patient and being adapted to take biometric readings of the patient as taught by Witt for the purpose of monitoring airway flow and/or pressure, or vibration around the airway (See Witt: ¶ 0077).
Regarding Claim 19, the modified device of Hallett discloses the respiratory system of claim 16. 
The modified device of Hallett does not specifically disclose the respiratory system wherein the sleep detector is wirelessly connected to the controller.
Witt teaches the respiration system comprising a sleep detector (sensors 48; Fig. 5-6) is wirelessly connected to the controller (sensors 48 communicate with user interface 49; user interface uses wireless communication techniques; Fig. 5-6; ¶¶ 0051, 0076) for the purpose of removing the need for hard-wired communication (¶ 0051). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the sleep detector of the modified device of Hallett to include to include the sleep detector being wirelessly connected to the controller as taught by Witt for the purpose of removing the need for hard-wired communication (See Witt: ¶ 0051).
Regarding Claim 20, the modified device of Hallett discloses the respiratory system wherein the tube consists of a single lumen connecting the mask to the air flow generator (See Witt: Fig. 5-6; ¶ 0068; Examiner notes: Witt discloses circuit 44 comprises a single lumen of small cross-section connected to generator 42).



Response to Arguments
Applicant’s arguments regarding the new limitations with respect to the expiration valve comprising a membrane with a first surface and second surface and the first surface exposed to the inlet pressure port and the second surface exposed to the cavity recited in independent claims 1, 10, and 13 have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the 35 U.S.C. 103 rejection of independent claims 1 and 10 over Hallett in view of Cragg and the 35 U.S.C. 103 rejection of independent claim 13 over Hallett in view of Cragg in view of Witt, shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/ELLIOT S RUDDIE/Examiner, Art Unit 3785